DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 4/22 and 7/22 have both been considered and placed of record.  The initialed copy is attached herewith.

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.  For example, claim 19, line 3, the phrase should be “supplying power to the other circuits”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,336,102. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the claim is broader than patent claim 3 for excluding the details of the charging integrated circuit and the circuit management module (see below).  The claim is narrower than patent claim 3 for having a second charging circuit.  It would have been obvious to have included a second charging circuit to supplement the first charging circuit since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

17/719,082

1. A device to be charged, comprising:

a battery supply circuit, comprising a first cell and a second cell, wherein the first cell and the second cell are configured to switch between being coupled in parallel with each other and being coupled in series with each other;




















a charging interface, wherein the device to be charged receives an output voltage and an output current of an adapter through the charging interface;












a first charging circuit, wherein the first charging circuit is coupled between the charging interface and the battery supply circuit, and is configured to convert the output voltage, and apply the converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit;












and a second charging circuit, wherein the second charging circuit is coupled between the charging interface and the battery supply circuit; and the second charging circuit is configured to directly apply the output voltage and the output current on both ends of the first cell and the second cell coupled in series in the battery supply circuit, or directly apply the output voltage and the output current on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit.


2. The device according to claim 1,

wherein the first charging circuit comprises a charging integrated circuit, and the charging integrated circuit is coupled between the battery supply circuit and other circuits of the device to be charged, and is configured to cause the battery supply circuit to supply power to the other circuits of the device to be charged.



3. The device according to claim 2,

wherein the charging integrated circuit comprises a circuit management module, and the circuit management module 1s configured to manage a charging circuit of the first cell and the second cell in the battery supply circuit and a charging circuit for supplying power to the other circuits.


4. The device according to claim 2, 

wherein in a case that the second charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the first cell, and is configured to supply power to the other circuits through voltage on both ends of the first cell.











5. The device according to claim 2,

wherein in a case that the second charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the adapter to draw energy from the adapter to charge the other circuits.
11,336,102

3. A device to be charged, comprising:

a battery supply circuit, comprising: a first cell, a second cell, a switch, a first switching unit and a second switching unit, wherein, a first end of the second cell is coupled to a first end
of the second switching unit, and a second end of the second cell is coupled to a first end of the switch, a second end of the second switching unit is coupled to a second end of the switch; a first end of the first cell is coupled to the second end of the switch, a second end of the first cell is coupled to a first end of the first switching unit, and a second end of the first switching unit is coupled to the first end of the switch; in a case that the switch is turned on, and the first switching unit and the second switching unit are in an off state, the first cell and the second cell are coupled in series; and in a case that the switch is turned off, and the first switching unit and the second switching unit are in an on state, the first cell and the second cell are coupled in parallel; and

a charging interface, wherein the device to be charged receives an output voltage and an output current of an adapter through the charging interface;

and a first charging circuit, wherein the first charging circuit comprises a charging integrated circuit, and the charging integrated circuit is coupled between the battery supply circuit and other circuits of the device to be charged, and is configured to cause the battery supply circuit to supply power to the other circuits of the device to be charged, wherein

the first charging circuit is further coupled between the charging interface and the battery supply circuit, and is configured to convert the output voltage, and apply the converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit,


wherein the charging integrated circuit comprises a circuit management module, and the circuit management module is configured to manage a charging circuit of the first cell and the second cell in the battery supply circuit and a charging circuit for supplying power to the other circuits.

4. The device according to claim 3, further comprising 
a second charging circuit, wherein the second charging circuit is coupled between the charging interface and the battery supply circuit; and the second charging circuit is configured to directly apply the output voltage and the output current on both ends of the first cell and the second cell coupled in series in the battery supply circuit, or directly apply the output voltage and the output current on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit.


3. A device to be charging, comprising

…and a first charging circuit, wherein the first charging circuit comprises a charging integrated circuit, and the charging integrated circuit is coupled between the battery supply circuit and other circuits of the device to be charged, and is configured to cause the battery supply circuit to supply power to the other circuits of the device to be charged…


3. A device to be charging, comprising

… wherein the charging integrated circuit comprises a circuit management module, and the circuit management module is configured to manage a charging circuit of the first cell and the second cell in the battery supply circuit and a charging circuit for supplying power to the other circuits.


5. The device according to claim 4, 

wherein in a case that the second charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the first cell, and is configured to supply power to the other circuits through voltage on both ends of the first cell, 

or wherein in a case that the second charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the adapter to draw energy from the adapter to charge the other circuits.


5. The device according to claim 4,
 
… wherein in a case that the second charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the adapter to draw energy from the adapter to charge the other circuits.



	Re claims 6-10, they are similar to patent claims 6-10 respectively.


17/719,082

11. The device according to claim 10,

wherein in a case that the third charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the first cell to charge the other circuits through voltage on the first cell.











12. The device according to claim 11,
 
wherein in a case that the third charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the adapter to draw energy from the adapter to charge the other circuits.
11,336,102

11. The device according to claim 10, 

wherein in a case that the third charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the first cell to charge the other circuits through voltage on the first cell,

or wherein in a case that the third charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the adapter to draw energy from the adapter to charge the other circuits.


11. The device according to claim 10,

… wherein in a case that the third charging circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series, the first charging circuit is coupled to the adapter to draw energy from the adapter to charge the other circuits.



	Re claims 13-16, they are similar to patent claims 12-15 respectively.


17/719,082

17. A method of charging control for charging a device to be charged, wherein the device to be charged comprises a battery supply circuit, a charging interface and a charging integrated circuit, the battery supply circuit comprises: a first cell, and a second cell; and the method comprises:













in response to receiving a first control instruction, switching the first cell and the second cell to be coupled in series in the battery supply circuit;





in response to receiving a second control instruction, switching the first cell and the second cell to be coupled in parallel;










receiving an output voltage and an output current of an adapter through the charging interface;









converting the output voltage by the charging integrated circuit, and applying the converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; and
directly applying the output voltage and the output current on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit, or

directly applying the output voltage and the output current on both ends of the first cell and the second cell coupled in series in the battery supply circuit. 

















18. The method according to claim 17, further comprising:

causing the battery supply circuit to supply power to other circuits of the device to be charged by the charging integrated circuit.


20. The method according to claim 17,

wherein the adapter supports a first charging mode, a second charging mode, and a third charging mode; in the first charging mode, the charging integrated circuit applies a converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; in the second charging mode, the charging integrated circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; and in the third charging mode, the charging integrated circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series in the battery supply circuit, or

wherein the adapter supports a fourth charging mode and a fifth charging mode; in the fourth charging mode, a switched-capacitor converter applies the converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; in the fifth charging mode, the switched-capacitor converter applies the converted output voltage on both ends of the first cell and the second cell coupled in series in the battery supply circuit, wherein the device to be charged comprises a switched-capacitor converter.
11,336,102

16. A method of charging control for charging a device to be charged, wherein the device to be charged comprises a battery supply circuit and a charging interface, the battery supply circuit comprises: a first cell, a second cell, a switch, a first switching unit and a second switching unit, wherein, a first end of the second cell is coupled to a first end of the second switching unit, and a second end of the second cell is coupled to a first end of the switch, a second end of the second switching unit is coupled to a second end of the switch; a first end of the first cell is coupled to the second end of the switch, a second end of the first cell is coupled to a first end of the first switching unit, and a second end of the first switching unit is coupled to the first end of the switch; and the method comprises:

in response to receiving a first control instruction, turning on the switch in the supply circuit and causing the first switching unit and the second switching unit in the supply circuit to be in an off state, such that the first cell and the second cell are coupled in series in the supply circuit, and

in response to receiving a second control instruction, turning off the switch and causing the first switching unit and the second switching unit to be in an on state, such that the first cell and the second cell are coupled in parallel…


17. The method according to claim 16, wherein the device to be charged further comprises a charging integrated circuit, and the method further comprises: 

receiving an output voltage and an output current of an adapter through the charging interface; 

and causing the battery supply circuit to supply power to other circuits of the device to be charged by the charging integrated circuit;

wherein the adapter supports a first charging mode, a second charging mode, and a third charging mode; in the first charging mode, the charging integrated circuit applies a converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; in the second charging mode, the charging integrated circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; and in the third charging mode, the charging integrated circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series in the battery supply circuit, or

wherein the adapter supports a fourth charging mode and a fifth charging mode; in the fourth charging mode, a switched-capacitor converter applies the converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; in the fifth charging mode, the switched-capacitor converter applies the converted output voltage on both ends of the first cell and the second cell coupled in series in the battery supply circuit, wherein the device to be charged comprises a switched-capacitor converter.

17. The method according to claim 16,


… causing the battery supply circuit to supply power to other circuits of the device to be charged by the charging integrated circuit…


17. The method according to claim 16,

… wherein the adapter supports a first charging mode, a second charging mode, and a third charging mode; in the first charging mode, the charging integrated circuit applies a converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; in the second charging mode, the charging integrated circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; and in the third charging mode, the charging integrated circuit directly applies the output voltage and the output current on both ends of the first cell and the second cell coupled in series in the battery supply circuit, or

wherein the adapter supports a fourth charging mode and a fifth charging mode; in the fourth charging mode, a switched-capacitor converter applies the converted output voltage on both ends of the first cell and the second cell coupled in parallel in the battery supply circuit; in the fifth charging mode, the switched-capacitor converter applies the converted output voltage on both ends of the first cell and the second cell coupled in series in the battery supply circuit, wherein the device to be charged comprises a switched-capacitor converter.



Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087